Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4, 6-12, 14-18 are pending.
Amendments as filed per record are entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7, 10-12, and 14 -16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (US 2014/0006510) in view of Perez et al. (US 2014/0376721) (prior art of record) 

As to claim 1:
Hamilton discloses a communication apparatus (See Fig. 2, 100) comprising: one or more processors: and one or more memories that store computer-readable instructions which, when executed by the one or more processors, (See at least Fig. 2, structures of devices, processor and memories) cause the one or more processors to function as:
a second communication unit different from the first communication unit (Fig. 2units 114 vs. 112)
a detection unit configured to detect, by using the first communication unit, a partner apparatus for communication (See at least 0008, 0009, 0022, when in range, the devices realize each other’s presence, i.e. part of paring process, first communication scheme/unit being NFC for example)

a determination unit configured to determine, based on information for specifying an amount of information that can be transmitted by the first communication unit, whether to use the first communication unit or the second communication unit for exchanging data (See ¶0023, 0042, 0043, the device is configured to determine which of the communication units to transfer data. See further ¶0044 through 0046, the selection is based on one or more factors, one which being the amount of data can be transmitted by each communication unit during an interval, i.e. data ransfer rate)

an exchanging unit configured to exchange, by using the first communication unit the data in a case where the determination unit determines to use the first communication unit, and to exchange, by using the second communication scheme unit, information to be used in communication for the parameter exchange in a case where the determination unit determines to be use the second communication; (See ¶0046, 0047, once a determination is made, i.e. a communication unit of the two communications is selected based on one or more criteria, data is exchanged between the two communication devices 100 and 150 for example)
 and
an execution unit configured to execute the parameter exchange processing using the information by using the second communication scheme unit. (See ¶0046, 0047, once a determination is made, i.e. a communication unit is selected, data is exchanged between the two communication devices 100 and 150 for example)

Hamilton discloses the data exchange between the two apparatuses as discussed above, however is silent on the nature of the data, namely the parameter exchange processing to participate in a network, in particular encryption key exchange to be used in communication for the parameter exchange processing with the partner apparatus/

Perez, in a related field of endeavor, discloses a communication device in communication with a partner device (Fig. 5, 506 and 502) so as the communication device 506 can participate in network of access 504, in which the communication have multiple communication units, just like 

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the selective communication protocol consideration for data exchange in Hamilton can be implemented such that encryption key exchange (which is also data) can be the subject of the data exchange scheme, such in Perez. Given that Hamilton’s open-ended nature in what kind of data to be exchange, such implementation allows devices in Hamilton to connect to network in most efficient manner. 

Claim 14 is directed to a method with steps similar to the steps recited claim 1 and is rejected by the same reasoning (each communication scheme corresponding to respective communication unit)
Claim 15 is directed to a CRM with program codes, when executed by a processor, to perform a method with steps similar to the steps recited claim 1 and is rejected by the same reasoning (each communication scheme corresponding to respective communication unit)

As to claim 3:
Hamilton in view of Perez discloses all limitations of claim 1, wherein the exchanging unit exchanges the information by using the first communication unit in a case in which the first communication unit can be used to transmit/receive the information, and exchanges the information by using the second communication unit in a case in which the first communication scheme unit cannot be used to transmit/receive the information. (See Hamilton, ¶0046, 0047, once a determination is made, i.e. a communication unit is selected, data is exchanged between the two communication devices 100 and 150 using the communication unit that is selected, which can be either the NFC or the non-NFC. The one that is not selected is considered as “cannot be used”)


As to claim 4:
Hamilton in view of Perez discloses all limitations of claim 3, wherein the exchanging unit determines, based on an amount of the information and a payload length that can be transmitted by the first communication scheme unit, whether the first communication scheme unit can be used to transmit/receive the information. (Hamilton, ¶0049, payload/amount)
As to claim 7:
Hamilton in view of Perez discloses all limitations of claim 1, wherein the detection unit to detect the partner apparatus based on a signal for establishing a connection using the first communication unit from the partner apparatus. (Hamilton, ¶0022, 0022, NFC paring process. Perez, ¶0051, establishing connection with client device in Fig. 4 based on the NFC command broadcast)


As to claim 10:
Hamilton in view of Perez discloses all limitations of claim 1, wherein the one or more processors also function as a detection unit detects, as the partner apparatus, an apparatus that the communication apparatus has established a connection using the first communication unit. See Hamilton, ¶0022, 0022, NFC paring process.  Perez,  ¶0068, 0051, 0052, Fig. 4, step 2, the AP processed the key transmitted by the client device and transmitted information back, thus indicating the AP has acknowledged that the connection existed)

As to claim 11:
Hamilton in view of Perez discloses all limitations of claim 1, wherein the first communication scheme unit is Bluetooth. (See  Hamilton, ¶0007, can be Bluetooth)

As to claim 12:
Hamilton in view of Perez discloses all limitations of claim 1, wherein the second communication scheme is wireless LAN in compliance with the IEEE802.iI standard. (See  Hamilton, ¶0007,  Perez, ¶0035, 0077, Wi-fi)


As to claim 16:
Hamilton view of Perez discloses all limitations of claim 1, wherein the information for specifying the amount of information is a payload length transmittable by the first communication unit. (See Hamilton, ¶0045, 0046, the data rate table specifies an amount of payload size transmittable by each communication unit over a period of time)



Claim 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (US 2014/0006510) in view of Perez et al. (US 2014/0376721) (prior art of record) and also in view of Zhou et al. (US 2016/0242124).

As to claim 6:
Hamilton in view of Perez discloses all limitations of claim 1, wherein the one or more processors also function as a detection unit to detect the partner apparatus based on a discovery signal from the partner apparatus by using the first communication unit. (See ¶0051 of Perez, AP receives through its NFC unit a NFC signal from the client device that indicate the client is in range).
Perez however does not explicitly indicate this signal is a broadcast signal.
However, the Examiner asserts that discover signal, especially for NFC, are broadcast signal because as in ¶0051, this signal is not target-specific (any NFC-enabled devices in range can hear it to respond).
This is further confirmed in Zhou, ¶0030, where NFC discovery process is describes and presence indicator signal like those of Perez comprises broadcast probe signals.
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that  discover signal, especially for NFC, are broadcast signal because this signal is not target-specific (any NFC-enabled devices in range can hear it to respond). This implementation advantageously maximizes the chance the discovering device to find a correspondence. 



Hamilton in view of Perez and also Zhou discloses all limitations of claim 6, wherein in a case in which the communication apparatus is an apparatus that is to provide the parameter, the detection unit detects, as the partner apparatus, an apparatus which is a transmission source of the signal indicating that the apparatus will execute, as an apparatus that is to receive the parameter, the parameter exchange processing. (See ¶0060-0063, 0073 of Perez, both devices exchange authentication/configuration parameter. Since it is shown that the information are arrived to intended destination, the devices are shown to be aware of its transmission sources)

As to claim 9:
Hamilton in view of Perez and also Zhou discloses all limitations of claim 6, wherein in a case in which the communication apparatus is the apparatus that is to receive the parameter, the detection unit detects, as the partner apparatus, an apparatus which is a transmission source of the signal indicating that the apparatus will execute, as an apparatus that is to provide the parameter, the parameter exchange processing. (See ¶0060-0063, 0073 of Perez, both devices exchange authentication/configuration parameter. Since it is shown that the information are arrived to intended destination, the devices are shown to be aware of its transmission sources)

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (US 2014/0006510) in view of Perez et al. (US 2014/0376721) (prior art of record) and also in view of Hansen et al. (CN1655555A)
As to claim 18:

Hansen however in a related field of endeavor discloses in page 13-14, Fig. 8 through 10 discussion in which a communication device having communication modules associated with different versions of the IEEE 802.11, namely a, b, g and n, and is capable to switch communication unit based on the version reading for compatibility check.
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Hamilton and Perez can incorporate the version-based selection of communication modules as described in Hansen. Such implementation advantageously allows for freely inter-version communications through backward compatibility of newer units. (See Hansen, last paragraph of page 2)




Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are not persuasive.
Applicant in page 10 of the Remarks alleges Hamilton does not disclose the selection of communication units based on information for specifying an amount of information that can be transmitted by the first communication.  
However, another examination of the reference Hamilton, specifically in ¶0045 through 0046 shows that the selection process depends on amount of information that can be transmitted over a period of time by each communication unit.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The references of record as shown discloses various criteria-based selection of communication modules, however do not disclose “wherein the exchanging unit exchanges, by using the first communication unit, the encryption key in a case where the determination unit determines the payload length transmittable by the first communication unit is longer than the payload length of the encryption key, and exchanges, by using the second communication unit, the encryption key in a case where the determination unit determines the payload length transmittable by the first communication unit is no longer than the payload length of the encryption key.”

Conclusion

Reference(s) considered pertinent to the invention include:
Rue (US 2004/0242230) - A complex wireless service arrangement using wired or wireless communication systems allows, with a terminal device, a service using a broadband mobile communication system when the terminal device is positioned in a public wireless network (e.g., broadband wireless service network), and a service using a wired and wireless 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/            Primary Examiner, Art Unit 2645